                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                   AT CHATTANOOGA

FRED MESSICK, as sole proprietor of             )
Monteagle Truck Center,                         )
                                                )
              Plaintiff,                        )
                                                )
v.                                              )          No. 1:19-cv-45-JRG-SKL
                                                )
LT. DANIEL RUSKEY, et al.,                      )
                                                )
              Defendants.                       )


CASSIE KILGORE, as sole proprietor of           )
Rocky Top Wrecker Service,                      )
                                                )
              Plaintiff,                        )
                                                )
v.                                              )          No. 1:19-cv-55-JRG-SKL
                                                )
DANIEL RUSKEY, et al.,                          )
                                                )
              Defendants.                       )


RODNEY KILGORE, doing business as               )
Monteagle Wrecker Service, et al.,              )
                                                )
              Plaintiffs,                       )
                                                )
v.                                              )          No. 1:19-cv-180-JRG-SKL
                                                )
LT. DANIEL RUSKEY, et al.,                      )
                                                )
              Defendants.                       )


                                           ORDER

       Before the Court are Defendants’ Motions to Consolidate Cases for Trial [Doc. 41 (case -

45), Doc. 39 (case -55), and Doc. 58 (case -180)]. Defendants seek to consolidate Case No. 1:19-
cv-180 with the already consolidated Case Nos. 1:19-cv-45 and 1:19-cv-55. No Plaintiff filed a

response to any motion and the time for doing so has passed. Failure to file a response to the

motion is deemed a waiver of objection any Plaintiff may have to the requested relief. See E.D.

Tenn. L.R. 7.2 (“Failure to respond to a motion may be deemed a waiver of any opposition to the

relief sought.”). Pursuant to Federal Rule of Civil Procedure 42(a), good cause having been shown,

without objection, and to avoid unnecessary costs and delays, the motions are GRANTED, and

these three actions are hereby CONSOLIDATED for all purposes, including trial.

        Accordingly, Case No. 1:19-cv-180 shall be CONSOLIDATED with Case Nos. 1:19-cv-

45 and 1:19-cv-55. Case No. 1:19-cv-45 remains designated as the lead case and, pending final

resolution of these consolidated cases, all subsequent papers, pleadings, and motions shall be filed

in Case No. 1:19-cv-45 only. Once this Order is docketed in each case, it is not necessary for the

Clerk or the attorneys to note filings on the docket in each case, as it will be understood that,

because of this Order, each filing in Case No. 1:19-cv-45 will be deemed to have also been filed

in Case Nos. 1:19-cv-55 and 1:19-cv-180. At such time as the final resolution of the consolidated

cases is made, the final order will be filed in each case, at which time the cases will be closed. It

is further ORDERED that the Scheduling Order in Case No. 1:19-cv-45 [Doc. 40] remains in

effect for all three cases for all parties.

        SO ORDERED.

        ENTER:

                                              s/fâátÇ ^A _xx
                                              SUSAN K. LEE
                                              UNITED STATES MAGISTRATE JUDGE




                                                 2
